The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 7-9, 12, 13 and 15 are pending in the Claim Set filed 10/26/2020.
Herein, claims 1-3, 5, 7-9, 12, 13 and 15 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Maintained Rejections

Claim Rejections - Improper Markush Group

The nonstatutory Markush grouping rejection is based on a judicially approved "improper Markush grouping" doctrine. A Markush claim contains an "improper Markush grouping" if: (1) The species of the Markush group do not share a single structural similarity," or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity" when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the Specification or known in the art to be functionally equivalent. When an examiner determines that the species of a Markush group do not share a single structural similarity or do not share a common use, then a rejection on the basis that the claim 

The rejection of claims1-3, 5, 7-9, 12, 13 and 15 under improper Markush grouping as the claims contain an improper grouping of alternatively useable species is maintained.
The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
The claims define a Markush grouping of lipid compounds through the use of the generic structural formula (1), wherein the variable grouping -(Ya-R2a)na-X-R1a-S-S-R1b-Xb-(R2b-Yb)nb- defines a common disulfide structural moiety linking together the R3a and R3b, wherein R3a and R3b are a sterol residue, a liposoluble vitamin residue or an aliphatic hydrocarbon group having 12-23 carbon atoms (See formula (1) in claim 1 in the Claim Set filed 4/04/2018). Notably, the disulfide linking group is common to all the claimed varied structures defined by the Markush claim, however, it is not a substantial structural feature from which a common utility flows. As represented in formula (1) the disulfide linking group provides a spacer for 3a and R3b moieties (i.e., sterol residue, a liposoluble vitamin residue or an aliphatic hydrocarbon group having 12-23 carbon atoms). The aliphatic hydrocarbon having 12-23 carbon atoms contains a structural definition that is well established in the art, however, the Specification at pages 11-12 broadly defines ‘sterol residue’ and ‘liposoluble vitamin residue’. 
For instance, ‘sterol residue’ is defined as a residue derived from sterol or a sterol derivative, excluding a reactive functional group (e.g., hydroxyl group) involved in the binding with Ya or Yb, and a sterol derivative is, for example, sterol hemiester obtained by reacting a hydroxyl group of sterol with one of the carboxylic acids of dicarboxylic acid, where examples of the sterol include cholesterol, cholestanol, stigmasterol, β-sitosterol, lanosterol, ergosterol and the like. Examples of the dicarboxylic acid include malonic acid, succinic acid, glutaric acid, adipic acid and the like. 
For instance, a ‘liposoluble vitamin residue’ is a residue derived from a liposoluble vitamin or a liposoluble vitamin derivative, excluding a reactive functional group (e.g., hydroxyl group) involved in the binding with Ya or Yb, where the liposoluble vitamin derivative is, for example, a liposoluble vitamin hemiester obtained by reacting a hydroxyl 5 group of liposoluble vitamin whose reactive functional group is the 10 ergosterol, 7-dehydrocholesterol, calciferol, cholecalciferol, dihydroergocalciferol, dihydrotachysterol, tocopherol, tocotrienol and the like. The liposoluble vitamin is preferably retinoic acid or tocopherol and examples of the dicarboxylic acid include malonic acid, succinic acid, glutaric acid, adipic acid and the like.
Accordingly, the utility of the claimed “cationic lipid” molecules flows from the R3a and R3b structural features, however, these three different (distinct) types of moieties: a sterol residue, a liposoluble vitamin residue or an aliphatic hydrocarbon group having 12-23 carbon atoms do not share a substantial structural feature. Therefore, the compounds represented by formula (1) in claim 1 do not belong to the same art-recognized structural class and which do not all share any “substantial” common structural feature from which the utility of the molecules flows. Thus, the claims represent numerous distinct species across a variety of different structural classes.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural 3a and R3b Markush structural moieties and sets forth a scope of compounds which share a common utility and are structurally consistent with the examples of the Specification, such that a common utility would reasonably be expected for all the members of the Markush of formula (1), as claimed in the Claim Set filed 4/04/2018.  The dependent claims 2-17 do not resolve the issues with independent claim 1 as described above, thus, these claims are deemed to represent an improper Markush grouping for the same reasons.

Response to Arguments
Applicants argue that R3a and R3b are each independently a sterol residue, a liposoluble vitamin residue, or an aliphatic hydrocarbon group having 12 - 23 carbon atoms. Each of the moieties for R3
A and R3 b share a common structural feature of a hydrophobic structure. In addition, each of
the moieties for R3a and R3 b share a common use that enables the formation of an O/W emulsion of a compound of formula (1).

Applicant’s arguments have been fully considered but they are not persuasive, because the species of the Markush group of Formula (I) does not share a single structural similarity, for example, the sterol residue or a liposoluble vitamin residue do 

Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is maintained.
Notably, previously rejected claims 4, 11, 14 and 16 have been cancelled and are officialy omitted from this rejection. 
Regarding claim 7, 
The term ‘hardly’ is a relative term which renders claims 7 indefinite. The term ‘hardly’ is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’

Response to Arguments
Applicants argue that claim 7, as well as independent claim 1, has been amended to refer to a hardly water-soluble drug having a water/octanol distribution coefficient LogPow of not less than 5. As
described in the present application, a water/octanol distribution coefficient defined as LogPow is used for evaluating the hydrophobicity of a compound. Thus, the pending claims, as amended, define the term "hardly soluble," such that the claims are clear and definite.



Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

The rejection of claims 1-3, 5, 7-9, 12, 13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tange et al (20140335157) {Tange] in view of Wooster et al (US20100305218) [Wooster], Nicolosi et al (US 20080274195) [Nicolosi] and Teng et al (US 20030040497) [Teng]. The rejection is repeated below.
Regarding claims 1-3, 5, 7-9, 12, 13 and 15,
Tange teaches an O/W emulsion comprising compounds of formula (1) as shown below:

    PNG
    media_image1.png
    339
    649
    media_image1.png
    Greyscale

and, [6] The compound of any of [1] to [4], wherein R3a and R3b are each independently an aliphatic hydrocarbon group having 12-22 carbon atoms ([0020]; [0114]; See entire document).
	Tange teaches that the O/W emulsion further comprises a phospholipid, cholesterol, and a PEG lipid [0115].
	Tange teaches that the O/W emulsion form encapsulating a drug [0127].
Tange teaches that the O/W emulsion form as a carrier for delivering a drug into a cell, comprising contacting the O/W emulsion form, which encapsulates the drug with the cell of a living organism so that it will be delivered to the target cell ([0020- 0140]; See entire document).

However, Wooster, Nicolosi and Teng, as a whole, cure the deficiency. 
	Wooster teaches that when an O/W emulsion has a particle size of less than 100 nm, the emulsion has the added benefit of becoming translucent or even transparent. The formation of very small (sub 100 nm) emulsions has the added benefit of increasing the relative amount of interfacial area considerably [0007]. Further, Wooster teaches O/W emulsion comprising oil droplets that are ultra small having a diameter of 100 nm or less, preferably 80 nm or less, more preferably 75 nm or less, most preferably 60 nm or less [0038]. Furthermore, Wooster teaches that an increase in the relative amount of interfacial area can lead to a greater ability to dissolve/disperse poorly soluble active components at the interface. Furthermore, an increase in the relative amount of interfacial area can lead to a faster rate of digestion by lipolysis compared to conventional oil-in-water emulsions. A faster rate of lipolysis can lead to a more rapid release of the emulsified active ingredient ([0007]; see entire document). Furthermore, Wooster teaches preparation of O/W emulsions comprising mixing aqueous bufferd saline solution (i.e., salt solution), a co-solvent, e.g., ethanol (alcohol), pH 
	Nicolosi teaches that emulsions as a delivery system directed to pharmaceuticals comprising particle diameters in the range from 10-110 nanometer improves pharmacokinetic parameters, stability and bioavailability wherein the bioavailability is improved following oral, transdermal, intravenous, intraperitoneal, intramuscular or subcutaneous delivery ([0019-0026]; [0059-0060]; [0087]; [0097]; See entire document).
Teng teaches O/W emulsion for the delivery of nucleic acids and bile acids, fwherein the bile acid is ursodeoxycholic acid (Abstract; [0035]; [0119]; [0129]; See entire document). Teng teaches that the bile acid also functions as a penetration enhancer to facilitate the uptake and bioavailability of drugs [0035]. Specification, page 38, paragraph [0105], lists ursodeoxycholic acid as hardly water soluble drug.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the O/W emulsion as taught Tange having a volume median diameter of less than 100 nm, most preferably 60 nm or less, in view of 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Tange, Wooster, Nicolosi and Teng, as a whole.

Response to Arguments
Applicants argue that each of the pending claims require an O/W type emulsion having a volume median diameter of not more than 100 nm and comprising a compound of formula (1) that encapsulates a hardly water-soluble drug having a water/octanol distribution coefficient LogPow of not less than 5. In comparison, the LogPow of ursodeoxycholic acid is 4.76 as disclosed by Teng. As such, ursodeoxycholic acid is not a hardly water-soluble drug as defined in claims 1 and 7 because ursodeoxycholic acid has does not have a LogPow of not less than 5.

Applicant’s arguments have been fully considered but they are not persuasive, because a LogPow of not less than 4.76 as taught by Teng would make obvious a LogPow of not less than 5. A prima facie case of obviousness exists where the claimed ranges are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). MPEP 2144.05. Notably, Applicants are claiming a whole number such that similarly the value of 4.76 would round off to 5, which is identical to that claimed. Moreover, a value of LogPow of not less than 5, as claimed, does not have an uncertainty value, so one of ordinary skill in the art would not know the range encompassed by the single value of 5. The office does not have the equipment to test materails, so it is up to Applicant to demonstrate that a drug having LogPow of not less than 5 is distinctly differ from a drug that has a LogPow of not less than 4.76. 

Conclusions
No Claim is allowed.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 10:00 a.m. – 6:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/T.W./

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626